Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00123-CV

    ONE HUNDRED SEVENTY-ONE THOUSAND ONE HUNDRED AND 00/100
       ($171,100.00) IN U.S. CURRENCY and One (1) 2012 Volkswagen Jetta,
                           VIN#3VWDP7AJ9CM333910,
                                  Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee


              From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 15-02-54230
                     Honorable Richard C. Terrell, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

  In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings. It is
ORDERED that Mirsha Contla recover her costs of this appeal from appellee The State of Texas.

   SIGNED April 17, 2019.


                                             _____________________________
                                             Rebeca C. Martinez, Justice